Exhibit 10.17 BUSINESS FINANCING AGREEMENT dated as of September 3, 2008 between BRIDGE BANK, NATIONAL ASSOCIATION and ALPHA INNOTECH CORP., a Delaware corporation ("Borrower") Borrower and Lender agree as follows: 1.Definitions and Construction. 1.1Definitions.In this Agreement: "Account Balance" means at any time the aggregate of the Receivable Amounts of all Domestic Eligible Receivables at such time. "Account Debtor" has the meaning in the California Uniform Commercial Code and includes any person liable on any Receivable, including without limitation, any guaranty of any Receivable and any issuer of a letter of credit or banker's acceptance assuring payment thereof. "Adjustments" means all discounts, allowances, disputes, offsets, defenses, rights of recoupment, rights of return, warranty claims, or short payments, asserted by or on behalf of any Account Debtor with respect to any Receivable. "Advance" means an advance made by Lender to Borrower pursuant to Section2.2. "Advance Rate" means 80% or such greater or lesser percentage as Lender may from time to time establish in its sole discretion upon notice to Borrower. "Agreement" means this
